Citation Nr: 0003798	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-04 876A	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cesarean section.

2.  Entitlement to service connection for residuals of breast 
reduction surgery.

3.  Entitlement to service connection for multiple sclerosis.

4.  Entitlement to service connection for a stress-related 
psychiatric disorder.

5.  Entitlement to service connection for chest pains, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for difficulty 
swallowing, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for hand and arm pain, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for exhaustion and 
fatigue, to include as due to an undiagnosed illness.

9.  A determination of the propriety of the initial 
noncompensable (zero percent) disability rating assigned for 
service-connected residuals of left little toe surgery.

10.  A determination of the propriety of the initial 10 
percent disability rating assigned for service-connected 
gastritis with a small hiatal hernia and gallstones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims listed 
above.  The veteran filed a timely appeal to these adverse 
determinations.
FINDINGS OF FACT

1.  The veteran has not presented competent evidence that she 
currently suffers from any residuals of a cesarean section.

2.  The veteran has not presented competent evidence that she 
currently suffers from any residuals of breast reduction 
surgery.

3.  The veteran has not presented competent evidence that she 
currently suffers from multiple sclerosis.

4.  The veteran has not presented competent evidence that she 
currently suffers from a stress-related psychiatric disorder.

5.  The veteran has not presented competent evidence that she 
currently suffers from a chest pain disorder which is related 
to service or is due to an undiagnosed illness.

6.  The veteran has not presented competent evidence that she 
currently suffers from a swallowing disorder which is related 
to service or is due to an undiagnosed illness.

7.  The veteran has not presented competent evidence that she 
currently suffers from a hand and arm pain disorder which is 
related to service or is due to an undiagnosed illness.

8.  The veteran has not presented competent evidence that she 
currently suffers from an exhaustion and fatigue disorder 
which is related to service or is due to an undiagnosed 
illness.

9.  The veteran does not currently suffer from any medical 
residuals of her left little toe surgery, and does not have a 
hammer toe disorder of all digits of one foot.

10.  The veteran's gastritis with a small hiatal hernia and 
gallstones is manifested by mild symptoms.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a cesarean section is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The veteran's claim for service connection for residuals 
of breast reduction surgery is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3. The veteran's claim for service connection for multiple 
sclerosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4. The veteran's claim for service connection for a stress-
related psychiatric disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5. The veteran's claim for service connection for chest 
pains, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6. The veteran's claim for service connection for difficulty 
swallowing, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7. The veteran's claim for service connection for hand and 
arm pain, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8. The veteran's claim for service connection for exhaustion 
and fatigue, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

9.  The schedular criteria for a compensable disability 
rating for residuals of left little toe surgery have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5282 (1999).

10.  The schedular criteria for a rating in excess of 10 
percent for gastritis with a small hiatal hernia and 
gallstones have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.114, 
Diagnostic Code 7309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Non-Persian Gulf War undiagnosed illness claims

i.  Residuals of a cesarean section

Evidence relevant to the veteran's claim for service 
connection for residuals of a cesarean section include her 
service medical records, which indicate that the veteran 
underwent a cesarean section in December 1991.  At that time, 
the veteran was found to have placenta praevia with a history 
of bleeding, and thus "underwent elective low transverse 
cesarean section" to give birth to her daughter.  The 
surgery was noted to be "uncomplicated," and a follow-up 
examination in April 1992 noted that there had been "[n]o 
complications with surgery or post-op.," and thus 
recommended that the veteran's profile be returned to full 
activity with no restrictions.  The veteran's April 1996 
separation examination noted that the veteran had a cesarean 
section scar, but did not note any disorders or residuals.

Relevant post-service evidence includes the report of a VA 
gynecological examination conducted in November 1996.  At 
that time, it was noted that the veteran had undergone a 
cesarean section in 1991.  However, the veteran did not raise 
any complaints related to this surgery, and no abnormal 
findings were noted.  The examiner diagnosed status post 
cesarean section.

In November 1999, the veteran testified at a Travel Board 
hearing in Detroit, Michigan before the undersigned Board 
Member.  However, she did not offer any testimony related to 
any current residuals of her cesarean section at that time.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with any residuals of her cesarean section.  
Although the presence of a surgical scar has been noted, 
there have been no findings, and the veteran has not alleged, 
that this scar is anything but well-healed and asymptomatic.  
As a well-grounded claim requires medical evidence of a 
current disability, the veteran's claim for service 
connection for residuals of a cesarean section must be denied 
as not well grounded.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

ii.  Residuals of breast reduction surgery

Evidence relevant to the veteran's claim for service 
connection for residuals of breast reduction surgery includes 
her service medical records, which indicate that the veteran 
underwent breast reduction surgery (mammoplasty) in November 
1992, as her large breast size was reportedly causing back 
pain, difficulty running, and chest pain.  A discharge note 
at that time indicated that the veteran's hospital course was 
"benign," and her condition on discharge was "good."  At 
the time of a follow-up examination in January 1993, the 
veteran reportedly had "no major complaints with results," 
and was found to be "doing well."  The veteran's April 1996 
separation examination noted that she had undergone bilateral 
breast reduction surgery in 1991, but did not note the 
presence of any disorders or residuals.

Relevant post-service evidence includes the report of a VA 
gynecological examination conducted in November 1996.  At 
that time, the examiner noted that the veteran had undergone 
breast reduction surgery of both breasts in 1992.  
Examination of the breasts revealed a regular contour, normal 
texture, no masses, and no tenderness.  Surgical scars were 
present.  The examiner diagnosed status post breast reduction 
surgery.

A the time of the veteran's Travel Board hearing in November 
1999, the veteran stated that she experienced occasional pain 
and numbness in the breast area.  However, her main 
complaints were that they were "ugly," and that she was 
unhappy with the results of the surgery.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with any residuals of her bilateral breast 
reduction surgery.  Although the presence of surgical scars 
has been noted, there have been no findings, and the veteran 
has not alleged, that these scars are anything but well-
healed and asymptomatic, and all other clinical findings were 
normal.  In addition, while the veteran has testified to her 
dissatisfaction with the results of this surgery, the Board 
does not find that this subjective dissatisfaction 
constitutes a medical "disability" for which service 
connected may be granted.  Thus, as a well-grounded claim 
requires medical evidence of a current disability, the 
veteran's claim for service connection for residuals of 
breast reduction surgery must also be denied as not well 
grounded.  See Rabideau, 2 Vet. App. at 144.

In addition, it appears that the veteran's breasts were 
larger than normal due to pre-existing congenital or 
developmental factors.  In this regard, the Board notes that 
pursuant to 38 C.F.R. § 3.306(b)(1), "[t]he usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars...will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service."  In this veteran's case, 
it appears that her breast reduction surgery was successful, 
without clinically identifiable residuals, and did not cause 
any aggravation of a disease or injury.  

iii.  Multiple sclerosis

Evidence relevant to the veteran's claim for service 
connection for multiple sclerosis includes her service 
medical records.  These records indicate several diagnoses of 
multiple sclerosis, particularly in 1992, following the 
veteran's complaints of dysphagia and difficulty swallowing.  
The veteran was referred for further testing, which was 
accomplished over the next several years.  A Medical Board 
was dictated with the diagnosis of multiple sclerosis.

In a February 1994 Addendum to Medical Board Evaluation, the 
examining physician noted that prior to the earlier Medical 
Board, there were no abnormalities detected on either 
physical or neurological examination, a barium swallow was 
normal, and a magnetic resonance imaging (MRI) of the brain 
showed a few areas of increased T2 signal.  Since the time of 
this Medical Board, the veteran had delivered a normal child, 
and had shown no additional signs or symptoms of multiple 
sclerosis.  Her neurologic examination remained normal, and a 
tailored Barium Swallow with follow-up fluoroscopy was 
normal.  Her dysphagia had been very variable, but most of 
the time she could "eat anything."  She had been examined 
by an ear, nose and throat (ENT) specialist and at gastro-
intestinal (GI) clinics, where she was found to be normal.  A 
diagnosis of possible intermittent globus was rendered, which 
the examiner noted was not a structural organic disorder.  
Triple evoked potentials were normal, which ruled out past 
optic neuritis or spinal cord problems.  A repeat MRI was 
performed, which showed 3 small foci of increased T2 signal 
located in the white matter of the frontal lobes and another 
focis in the right parietal lobe white matter.  The examiner 
reviewed these findings, and found that they did not look 
like multiple sclerosis but were rather non-specific.  In 
conclusion, the examiner stated that the history of the 
veteran was not consistent with multiple sclerosis.  Instead, 
he diagnosed a variable subjective globus sensation without 
any underlying pathology.  He emphasized that "[t]here is no 
way I can make the diagnosis of Multiple Sclerosis at this 
time."

In September 1994, the veteran was seen by a neurologist for 
further evaluation.  Following this examination, the examiner 
diagnosed a normal neurologic examination in patient with a 
history of globus and musculoligamental upper extremity pain.  
He stated that "I agree at this time that the total picture 
does not suggest MS."  The veteran's April 1996 separation 
examination did not note the presence of multiple sclerosis.

Relevant post-service evidence includes the report of a VA 
general medical examination conducted in November 1996.  At 
that time, the veteran reported an incident in service 
wherein she experienced swelling in her throat, lips, and 
face.  She stated that "[a]t the time that this occurred, a 
diagnosis of multiple sclerosis was entertained briefly, but 
after MRI's of the head, this diagnosis was dismissed."  The 
examiner diagnosed "MS was ruled out." 

At the time of the veteran's November 1999 Travel Board 
hearing, she noted that she had not been either diagnosed 
with or treated for multiple sclerosis since her discharge 
from service.

A review of all the medical evidence of record in this claim 
thus fails to indicate that the veteran currently suffers 
from multiple sclerosis.  Although her service medical 
records do indicate that multiple sclerosis was suspected at 
one time, these records subsequently indicate that extensive 
follow-up testing ruled out this diagnosis.  In addition, the 
veteran has conceded that she has not been diagnosed with or 
treated for multiple sclerosis since her discharge from 
service several years ago.  Thus, as a well-grounded claim 
requires medical evidence of a current disability, the 
veteran's claim for service connection for multiple sclerosis 
must also be denied as not well grounded.  See Rabideau, 2 
Vet. App. at 144.
 
iv.  Stress-related psychiatric disorder

Evidence related to the veteran's claim for service 
connection for a stress-related psychiatric disorder includes 
her service medical records.  A review of these records 
reveals that the veteran was treated at the psychiatry clinic 
regularly from February 1994 to April 1994.  The final 
diagnosis was somatoform disorder, not otherwise specified.

These records also indicate that in September 1994, the 
veteran was seen for complaints of a 3-day history of chest 
pain.  Following an examination, the examiner diagnosed non-
cardiac chest pain, consider globus hystericus. 

In January 1995, the veteran was seen for a follow-up 
examination after returning from a neurological examination, 
which was found to be normal.  The examiner diagnosed 
weakness in the right upper extremity secondary to pain - 
consider stress reaction.

The veteran's April 1996 separation examination listed the 
veteran's psychiatric status as "normal," and did not note 
the presence of any psychiatric disorders.

Relevant post-service evidence includes the report of a VA 
psychiatric examination conducted in November 1996.  At that 
time, the veteran stated that since service separation she 
had not alighted into a stable situation, living alternately 
with one of her two sisters and her mother.  On examination, 
the veteran's emotional status seemed quite normal, as did 
her command of her intellectual and communicational 
faculties.  She reported that she had seen a psychiatrist for 
6 months in service, after her roommate sought help for her 
following what her roommate interpreted as a suicide attempt 
by the veteran.  When asked whether she was depressed or 
nervous or had any other mental problems that came up during 
these 6 months of care, psychiatric or mental health 
counseling, she stated "I didn't think anything was wrong, 
to tell the truth."  She stated that she also had some 
further psychiatric contact in 1993 to 1994, at which time 
she stated they diagnosed her as a hypochondriac since she 
was getting sick all the time.  The examiner diagnosed "no 
diagnosis" for Axis I through IV.

At the time of the November 1999 Travel Board hearing, the 
veteran testified that she saw a psychiatrist because "I'm 
not sick yet I'm always sick," and that the therapists keep 
telling her nothing is wrong with her and that "it's...all in 
my head."  However, she maintained that she knew something 
was wrong.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, reveals that there is some question whether the 
veteran was ever been definitively diagnosed with a 
psychiatric disorder in service.  Although inservice 
examiners diagnosed "consider" globus hystericus and 
"consider" stress reaction, it does not appear that either 
diagnosis was subsequently confirmed.  Furthermore, although 
the veteran received a single diagnosis of somatoform 
disorder in April 1994, the remainder of her service medical 
records are negative for treatment or diagnoses of this 
problem, and somatoform disorder was not noted on her 
separation examination.  

In any case, there is no evidence that the veteran currently 
suffers from a psychiatric disorder.  On the contrary, both 
her April 1996 service separation examination and the 
November 1996 VA psychiatric examination found the veteran to 
be normal, with no evidence of any mental disorders.  Thus, 
as a well-grounded claim requires medical evidence of a 
current disability, the veteran's claim for service 
connection for a stress-related psychiatric disorder must 
also be denied as not well grounded.  See Rabideau, 2 Vet. 
App. at 144.

v.  Conclusion 

Accordingly, it is the decision of the Board that the veteran 
has failed to meet her initial burden of submitting evidence 
of well-grounded claims for entitlement to service connection 
for residuals of a cesarean section, residuals of breast 
reduction surgery, multiple sclerosis, and a stress-related 
psychiatric disorder, and the claims must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of well-grounded claims, the Board finds that VA 
has no obligation to further develop the veteran's claims, 
including requesting further medical examinations or 
opinions.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether she has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claims for service 
connection for residuals of a cesarean section, residuals of 
breast reduction surgery, multiple sclerosis, and a stress-
related psychiatric disorder.  Although it appears from the 
veteran's testimony that she may be receiving current 
psychiatric counseling, she also stated that she had been 
told by her therapist that nothing was wrong.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete her application 
for these benefits.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

B.  Persian Gulf War undiagnosed illness claims 

The veteran's claims for service connection for an 
undiagnosed illness include claims for service connection for 
chest pains, to include as due to an undiagnosed illness; 
difficulty swallowing, to include as due to an undiagnosed 
illness; hand and arm pain, to include as due to an 
undiagnosed illness; exhaustion and fatigue, to include as 
due to an undiagnosed illness.  The Board shall address these 
undiagnosed illness claims together.

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated by service in the United States Armed Forces.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1998).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Evidence relevant to these claims includes the veteran's 
service medical records, which indicate that the veteran was 
seen for complaints relating to each of these problems on 
multiple occasions in service.  However, the veteran's 
complaints of chest pains were attributed to various 
disorders, including pleurisy, mastitis, chest pain syndrome, 
an upper respiratory infection, bronchitis, allergic 
rhinitis, a hiatal hernia, and possible gastroesophageal 
reflux disease.  All testing, including chest 
x-rays, revealed normal results.  

Similarly, the veteran's complaints of difficulty 
swallowing/dysphagia were generally attributed to known 
disorders, including globus hysteria, rhinitis, and stress 
reaction.  Again, all testing, including physical and 
neurological examinations, a barium swallow, an MRI of the 
brain, and examinations by an ENT and GI specialists, showed 
no evidence of any abnormality.  Indeed, a February 1994 
Medical Board Addendum noted a final diagnosis of 
"subjective" globus sensation without any underlying 
pathology.

In addition, the veteran's complaints of hand and arm pain in 
service were either attributed to a known disorder, such as 
overuse syndrome, possible carpal tunnel syndrome, possible 
thoracic outlet syndrome, possible cervical radiculopathy, 
possible peripheral neuropathy, a psychosomatic condition, 
rule out medial nerve entrapment, rule out myofascial pain, 
and upper motor neuron disease, or were unable to be 
confirmed on objective medical testing.  Indeed, extensive 
neurological and x-ray testing, an EMG, and nerve conduction 
studies all showed normal results.

Finally, the only indication of any complaints of fatigue 
during service is a notation on the veteran's Persian Gulf 
Evaluation in June 1994.  This report noted a diagnosis of 
chronic fatigue, although no examination findings or any 
other information was provided.

The veteran's April 1996 separation examination did not note 
the presence of any of these complaints or problems.

At the time of the veteran's VA general medical examination 
in November 1996, the veteran reported similar complaints to 
those presented in service, and reported that testing had 
ruled out diagnoses of multiple sclerosis and carpal tunnel 
syndrome.  On examination, both physical and diagnostic 
testing results were normal, including nerve conduction 
studies, x-rays, and chemistry screening.  EKG testing showed 
sinus bradycardia and occasional premature atrial complexes.  
The examiner rendered relevant diagnoses of chest pain, no 
cause found; dysphagia, no cause found; pain in the arm, 
hands and fingers, no cause found; and a history of fatigue, 
etiology not known.   

At the time of the veteran's November 1999 Travel Board 
hearing, she did not testify as to the current presence of 
all of these claimed disabilities, but she did note that she 
tired easily and sometimes felt a "pressure" on her chest.  
She also stated that she worked nights.



A review of this evidence reveals that the veteran complained 
of symptoms of chest pains, difficulty swallowing, hand and 
arm pain, and fatigue on several occasions in service, as 
well as once or twice since discharge at the time of VA 
examinations.  However, as noted above, service connection 
under section 3.317 is available only for undiagnosed 
illnesses attributable to Southwest Asia service during the 
Persian Gulf War, i.e., those illnesses which "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  In this case, 
during service the veteran's symptomatology was almost always 
medically attributed to known diagnoses, as indicated above.  
Thus, to the extent that the veteran's complaints have been 
specifically attributed to an identifiable cause, they are 
not manifestations of an illness which "cannot be attributed 
to any known clinical diagnosis," and, thus, service 
connection under section 3.317 is precluded.  

Furthermore, while the veteran has frequently reported 
subjective complaints of the problems listed above, the Board 
finds that the evidence fails to indicate that the veteran 
has received a definitive current diagnosis of any of the 
asserted disorders.  In this regard, the Board notes that 
while the veteran has articulated subjective complaints of 
chest pains, difficulty swallowing, hand and arm pain, and 
exhaustion and fatigue at the time of her November 1996 VA 
examination, this report are devoid of any "objective 
indications of chronic disability," as contemplated by 38 
C.F.R. § 3.317(a).  Indeed, years of repeated physical and x-
ray examinations, as well as extensive specialized testing 
including MRI's, EKGs, barium swallows, nerve conduction 
studies, and chemistry screening, have been consistently 
negative for any evidence of actual disorders manifested by 
such symptomatology, and the Board has found no other, non-
medical indicators which are capable of independent 
verification.  In this regard, the Board also notes that the 
veteran has been diagnosed with somatoform disorder at least 
once, and the veteran herself testified that doctors have 
told her that her physical illnesses were "all in her 
head."

Similarly, to the extent that the veteran is claiming service 
connection for one or more disorders on a direct basis, the 
Board has found no evidence that the veteran currently 
suffers from a disability which had its onset in service.  
Although the veteran has asserted that she currently suffers 
from chest pain, difficulty swallowing, hand and arm pain, 
and fatigue, she has offered no medical evidence which 
indicates a diagnosis of any current disorder.  While the 
examiner who performed the November 1996 examination did 
diagnose all of these complaints, followed by either "no 
cause found" or "etiology not known," these impressions 
were clearly made based on the veteran's subjective 
complaints alone, since all relevant examination and testing 
results by this physician were normal, with no abnormalities 
or disorders found. 

Accordingly, it is the decision of the Board that the veteran 
has failed to meet her initial burden of submitting evidence 
of well-grounded claims for entitlement to service connection 
for chest pains, difficulty swallowing, hand and arm pain, 
and exhaustion and fatigue, all to include as due to an 
undiagnosed illness, and the claims must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of well-grounded claims, the Board finds that VA 
has no obligation to further develop the veteran's claims.  
See Epps, supra; Grivois, 5 Vet. App. at 140.

In reaching these determinations, the Board again recognizes 
that these issues are being disposed of in a manner that 
differs from that employed by the RO.  The RO denied the 
veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether she has been 
prejudiced thereby.  Bernard, 4 Vet. App. at 394.  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer,
 9 Vet. App. at 432.

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claims for service 
connection for the claimed disorders.  Accordingly, there is 
no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete her application for these 
benefits.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Disability rating claims

The veteran has claimed entitlement to a compensable rating 
for her service-connected residuals of left little toe 
surgery and a rating in excess of 10 percent for her service-
connected gastritis with a small hiatal hernia and 
gallstones.  These are original claims placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating award dated in February 1998.  
Accordingly, her claims must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to 
assist the veteran in the development of the facts pertinent 
to her claims.  See Fenderson v. West, 12 Vet. App.119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examination reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

A.  Residuals of left little toe surgery

Evidence relevant to the level of severity of the veteran's 
residuals of left little toe surgery includes her service 
medical records, which indicate that she underwent a left 5th 
toe arthroplasty in May 1994 for correction of a hammer toe 
deformity.  She presented on the day following this surgery 
with complaints of postoperative pain at the surgical site, 
unrelieved by Tylenol.  She also presented with complaints of 
continuing pain 3 days later.  However, these records do not 
show any complaints of left toe pain after this, i.e., 
between May 1994 and her discharge in August 1996, and her 
separation examination did not note the presence of any 
relevant complaints or disorders.

At the time of the veteran's November 1996 VA examination, 
she reported her history of left little toe surgery, but did 
not mention any current complaints.  Physical examination did 
not reveal any abnormalities, although x-rays showed several 
tiny, curvilinear radiopaque foreign bodies in the soft 
tissues of the distal first digit just posterior to the 
toenail, and osseous fusion of the 5th proximal 
interphalangeal joint.  The examiner diagnosed surgical 
fusion of the left 5th toe.

At the time of her November 1999 Travel Board hearing, the 
veteran complained that her left little toe still hurt 
constantly, and became worse after standing for long periods.  
She stated that she put bandages on it and used cotton to 
keep her shoe from putting pressure on the toe.  

The veteran's residuals of left little toe surgery have been 
evaluated as noncompensably (zero percent) disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5282, pursuant to which the severity of hammer toe is 
evaluated.  Under this code, a noncompensable rating is 
warranted for hammer toe of a single toe.  A 10 percent 
rating is warranted for hammer toe of all toes, unilateral, 
without claw foot.  A 10 percent rating is the highest rating 
available under this code.

A review of the evidence detailed above reveals that the 
veteran's 1994 surgery to correct her hammer toe condition 
was successful, with no objective evidence of any residuals, 
save for some postoperative pain for a few days following the 
surgery. Although the veteran testified that her left toe 
hurt constantly, the Board notes that she did not seek any 
treatment for such pain during her final 21/2  years in 
service, and did not complain of any toe pain at the time of 
her November 1999 VA examination.  In any case, DC 5282 
provides that hammer toe of only a single digit warrants only 
a noncompensable rating.  As there is no evidence that the 
hammer toe disorder involves all the digits of her left foot, 
a higher, 10 percent rating is not warranted by the evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provision of other, related 
codes.  In this regard, the Board notes that DC 5284 provides 
for evaluations of "other" foot injuries not specifically 
contemplated by other rating codes.  A 10 percent rating 
under this section is warranted for moderate foot injuries.  
The Board finds that, to the extent that there are any actual 
residuals of the veteran's 1994 surgery, they are no more 
than mild in severity, and thus do not rise to the moderate 
level of severity contemplated for a 10 percent rating under 
DC 5284.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's residuals of left little toe surgery.  The Board 
would point out that its denial of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Gastritis with a small hiatal hernia and gallstones

Evidence relevant to the level of severity of the veteran's 
gastritis disorder includes the veteran's service medical 
records, which indicate that the veteran was treated in 
January 1996 for complaints of chest pain for the previous 
week.  Examinations, including x-ray examination, were 
normal, and the discomfort resolved after a gastrointestinal 
cocktail.  The examiner diagnosed suspect GERD, rule out 
hiatal hernia.  A barium swallow conducted several days later 
revealed the presence of a small hiatal hernia, without 
reflux.  A histopathology report dated in March 1996 
indicated findings consistent with mild, chronic 
gastritis/esophagitis.  The report of an 
esophagogastroduodenoscopy, also conducted in March 1996, 
diagnosed GERD versus chololithiasis.

At the time of the veteran's post-service VA examination in 
November 1996, the veteran complained of substernal chest 
pain, which tended to occur on a daily basis.  She stated her 
belief that it was related to discomfort she had in her 
stomach.  She stated that she felt like she had a ball in her 
epigastrium which moved up under the sternum.  Radiologic 
examination of the upper GI tract was normal.  The examiner 
diagnosed reflux disease, hiatal hernia not found, history of 
gall stones.

At the time of her November 1996 Travel Board hearing, the 
veteran stated that she had to be careful with her diet to 
avoid an upset stomach.  She stated that she took medication 
for control of the pressure she felt on her stomach and 
chest.

The veteran's gastritis with a small hiatal hernia and 
gallstones has been evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.114, DC 7315-7309.  The Board 
notes that DC 7315 concerns the severity of chronic 
cholelithiasis.  However, since the evidence does not show 
that the veteran is currently suffering from gall stones, the 
Board finds that an evaluation under DC 7309, pursuant to 
which the severity of stenosis of the stomach is evaluated, 
is more appropriate.

DC 7309 states that stenosis of the stomach is to be rated as 
for gastric ulcer under DC 7304.  DC 7304, in turn, states 
that a 10 percent rating is warranted for mild gastric ulcer, 
with recurring symptoms once or twice yearly.  A 20 percent 
rating is warranted for moderate gastric ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for moderately severe gastric ulcer, with symptoms less than 
those for severe gastric ulcer, but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Finally, a 60 percent 
rating is warranted for severe gastric ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

A review of the evidence detailed above reveals that the 
veteran's gastritis has generally consisted of mild pain or a 
"pressing" sensation below the sternum.  Indeed, at the 
time of testing in early 1996, the veteran was diagnosed with 
"mild" gastritis/esophagitis and a "small" hiatal hernia, 
without reflux.  Although the veteran complained of daily 
pain at the time of her November 1996 VA examination, this 
was described as "discomfort," and apparently was more akin 
to a pressure sensation that actual pain.  Furthermore, all 
examination results at that time were normal.  The Board 
finds that this symptomatology more closely corresponds to 
the mild level of severity contemplated by a 10 percent 
rating under DC 7309.  However, as the evidence does not show 
recurring episodes of severe symptoms, a higher, 20 percent 
rating is not warranted by the evidence.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's gastritis 
with a small hiatal hernia and gallstones.  The Board would 
again point out that its denial of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  As there has been no assertion or showing that 
the disability under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of a cesarean section is 
denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of breast reduction surgery 
is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for multiple sclerosis is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a stress-related psychiatric disorder 
is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for chest pains, to include as due to an 
undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for difficulty swallowing, to include as 
due to an undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for hand and arm pain, to include as due 
to an undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for exhaustion and fatigue, to include as 
due to an undiagnosed illness, is denied.

The noncompensable disability rating initially assigned to 
the veteran's residuals of left little toe surgery was 
proper, and thus entitlement to a compensable rating is 
denied.

The 10 percent disability rating initially assigned to the 
veteran's gastritis with a small hiatal hernia and gallstones 
was proper, and thus entitlement to a rating in excess of 10 
percent is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

